Citation Nr: 0703427	
Decision Date: 02/05/07    Archive Date: 02/14/07	

DOCKET NO.  04-11 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD). 

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a headache 
disorder. 

3.  Entitlement to an increased evaluation for status post 
dislocation of the sternoclavicular joint of the left 
shoulder, currently evaluated at 10 percent.



REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from October 1951 to September 
1953.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions dated in February 
and August 2003 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana, that denied 
the benefits sought on appeal.  

The issues of whether new and material evidence has been 
submitted to reopen claims for service connection for post-
traumatic stress disorder and for a headache disorder will be 
addressed in the remand portion of this decision.


FINDING OF FACT

The veteran's left shoulder manifests painful motion, but is 
not productive of a nonunion of the clavicle or scapula with 
loose movement, a dislocation of the clavicle or scapula, 
recurrent dislocation of the scapulohumeral joint or 
limitation of motion to shoulder level.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
status post dislocation of the sternoclavicular joint of the 
left shoulder have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 
4.71, 4.71a, Diagnostic Code 5203 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in November 2002, May 2003 and July 2006.  
The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  

The veteran and his representative have also been kept 
appraised of the RO's actions in this case by way of the 
Statement of the Case and the Supplemental Statements of the 
Case, and been informed of the evidence considered, the 
pertinent laws and regulations and a rationale for the 
decision reached in denying the claim.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.  

The veteran essentially contends that the current evaluation 
assigned for his left shoulder disability does not accurately 
reflect the severity of that disability. Disability 
evaluations are determined by evaluating the extent to which 
a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  The percentage ratings represent, 
as far as can practicably be determined, the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions in civilian life.  
Generally, the degree of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
to the several grades of disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the 
various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is a present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  In addition, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement and 
weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  

A rating decision dated in December 1953 granted service 
connection for dislocation of the sternoclavicular joint of 
the left shoulder.  That rating decision assigned a 
20 percent evaluation under Diagnostic Code 5203.  A rating 
decision dated in September 1959 decreased the evaluation for 
the veteran's left shoulder disability from 20 percent to 
noncompensable.  The noncompensable evaluation remained in 
effect until a September 1998 rating decision increased the 
evaluation from noncompensable to 10 percent.  That increase 
was based on the findings of a March 1998 VA examination 
which showed the veteran had a full range of left shoulder 
motion but noted the presence of pain with motion.  The 
10 percent evaluation has remained in effect since that time.

Under the diagnostic criteria used to evaluate the veteran's 
disability, a 10 percent is for assignment for a malunion of 
the clavicle or scapula of either the major or minor 
shoulder, as well as for a nonunion of the clavicle or 
scapula with loose movement.  A 20 percent evaluation is also 
for assignment for a nonunion with loose movement or a 
dislocation of the clavicle or scapula of either the major or 
minor extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  
In addition, a 20 percent evaluation could be assigned when 
there was limitation of arm motion to shoulder level.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.

The evidence for consideration consists of VA outpatient 
treatment records as well as reports of VA examinations.  
However, after reviewing the evidence of record, the Board 
finds that the criteria for the next higher 20 percent 
evaluation for the veteran's left shoulder disability have 
not been met.  In particular, the medical records do not 
disclose the presence of a nonunion of the clavicle or 
scapula, or a dislocation of the clavicle or scapula.  Nor do 
those records show that the motion of the veteran's left 
shoulder was limited to shoulder level.

For example, at the time of an outpatient treatment record 
dated in October 2002 the veteran was noted to have a good 
range of motion in both shoulders with no pain and strength 
was described as 5/5 bilaterally.  The veteran was diagnosed 
as having C5/6 radiculopathy.  Subsequent records show the 
veteran was seen for physical therapy of his cervical spine.

A report of a VA joints examination performed in January 2004 
showed the veteran reported some weakness in the grip of his 
left hand since 2001.  On physical examination it was noted 
that when the veteran hyperextended his cervical spine or 
tilted it toward the left, it reproduced the discomfort the 
veteran experienced in his shoulder area.  Examination of the 
shoulder revealed a normal range of motion of the shoulders, 
examination of the hands revealed diffuse swelling of both 
wrists in both hand with 3/5 grip bilaterally.  

The examiner reported that the veteran had probable bilateral 
carpal tunnel syndrome based on the weakness of the grip and 
the diffuse swelling.  He noted that  this was compatible 
with aging as it was so often a deterioration process.  The 
examiner also noted that the veteran had some arthritic 
changes in his cervical spine that were causing some pressure 
in the upper cervical nerve roots whenever he rotated his 
head in a certain position and this produced discomfort in 
glenohumeral area.  However, the examiner indicated that 
there was absolutely no connection between an injury to the 
sternoclavicular joint on one side and the bilateral 
discomfort 50 years later in the hands as well as the 
swelling.  He concluded that the veteran's problems were 
definitely not service connected.

A report of a peripheral nerves examination performed in 
January 2004 showed that the veteran could abduct his 
shoulder maybe 170 degrees, and the veteran said it was very 
painful.  Grip strength was weaker on both sides, described 
as 4/5 on the right and 4/5 on the left.  Sensory examination 
revealed very subjective complaints.  There was no muscle 
atrophy in the shoulder or the hand or arm.  The impression 
was status post left shoulder injury with subjective sensory 
deficit in the medium and ulnar nerve in the left hand and 
mild weakness.  The examiner indicated that there was no 
overt evidence of any nerve injury and that most symptoms 
were subjective.

Based on this record, the Board finds a higher evaluation for 
the veteran's left shoulder disability is not warranted.  The 
medical evidence does not show that the veteran has 
experienced a nonunion or dislocation of his left shoulder, 
nor does the evidence show that the veteran has significant 
limitation of motion of his left shoulder.  The most recent 
examinations disclose the veteran had a full range of motion 
of his left shoulder, with the other examination indicating 
the veteran had 170 degrees of abduction, or 10 degrees less 
than normal.  See 38 C.F.R. § 4.71, Plate I, (shoulder 
abduction is from 0 to 180 degrees).  While the veteran does 
have painful motion in his left shoulder, given the motion 
and function remaining in the shoulder, the Board finds that 
a higher evaluation is not shown to be warranted.  38 C.F.R. 
§§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  In fact most of the symptomatology the veteran 
experiences that he attributed to his service connected left 
shoulder disability is shown by recent examination to be 
attributable to nonservice connected disorders such as 
disorders of the cervical spine and bilateral carpal tunnel 
syndrome.

The Board has also considered whether a higher evaluation may 
be warranted for the sensory changes present, however, those 
changes are shown to be bilateral in nature, thereby 
indicating that they are not associated with the service-
connected left shoulder disability.  Rather, the medical 
evidence demonstrates that the bilateral sensory changes 
shown on examination are due to either the probable carpal 
tunnel syndrome diagnosed following the January 2004 joints 
examination or to the cervical radiculopathy the veteran has 
been receiving treatment for, including physical therapy.  
Therefore, a higher evaluation for the veteran's shoulder 
disability is not established.


ORDER

An evaluation in excess of 10 percent for status post 
dislocation of the sternoclavicular joint of the left 
shoulder is denied.


REMAND

A preliminary review of the record with respect to the 
veteran's claims for service connection based on the 
submission of new and material evidence shows that additional 
development is necessary with respect to these claims before 
final appellate review.  




With respect to the claim for service connection for post-
traumatic stress disorder, the record reflects that this 
matter was considered and denied by the Board in an April 
1998 decision, and more recently by the RO in a September 
2001 rating decision.  However, the RO has not reviewed the 
veteran's current claim in light of those prior final 
decisions, and more specifically, has not determined whether 
the veteran has submitted new and material evidence to reopen 
the previously denied claim.

With respect to both claims, it does not appear that notice 
consist with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159 has been provided to the veteran in 
connection with his claims for service connection based on 
the submission of new and material evidence.  In addition, 
further notice with respect to these issues is necessary in 
light of a decision of the United States Court of Appeals for 
Veterans Claims (Court) in the case Kent v. Nicholson, 
20 Vet. App. 1 (2006).  In that case the Court held, in part, 
that the VA's duty to notify a claimant seeking to reopen a 
claim previously denied includes advising the claimant of the 
evidence and information that was necessary to reopen the 
claim and that the VA must notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefits sought 
by the claimant.  It was further held that the VA must, in 
the context of a claim to reopen, look at the basis of the 
denial in the prior decision and provide a notice letter to a 
claimant that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found to be insufficient in the 
previous denial.  The notification letters provided to the 
veteran in connection with the claims to reopen the 
previously denied claims for service connection for post-
traumatic stress disorder and a headache disorder do not 
comply with the Kent ruling.

This case is being returned to the RO via the Appeals 
Management Center in Washington, D.C., and VA will notify the 
veteran when further action on his part is required.  



Accordingly, the case is REMANDED for the following action:

1.  The RO should advise the veteran of 
what evidence would substantiate his 
request to reopen his claim for service 
connection for post-traumatic stress 
disorder and a headache disorder last 
denied in a September 2001 rating 
decision and May 1960 BVA decision, 
respectively.  Apart from other notice 
requirements applicable under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the 
RO should comply with the Court's 
guidance in Kent and advise the veteran 
of the evidence and information that is 
necessary to reopen the claim and the 
evidence and information that is 
necessary to establish his entitlement to 
the underlying claim for service 
connection.  In doing so, the RO should 
advise the veteran of the element or 
elements required to establish service 
connection that were found to be 
insufficient at the time of the previous 
denials.

2.  The RO should review the veteran's 
claims for service connection and 
determine whether new and material 
evidence has been submitted to reopen the 
previously denied claims.

When the development requested has been completed the case 
should again be reviewed by the RO on the basis of any 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development and to ensure due process and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.



	                     
______________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


